315 S.E.2d 702 (1984)
310 N.C. 744
Joseph W. FREEMAN, Jr., Guardian Ad Litem, for Dawn France, minor Angela Moxley, William France, Linda France, and Nadine M. Bare
v.
Aaron Paul FINNEY, Betty Smith Finney, Laune Stephen Early, Jodi Lynn Landreth, John Doe, and (Talmadge L. Woodel).
William R. ZWIGARD, Administrator of the Estate of Todd Douglas Zwigard, Deceased
v.
MOBIL OIL CORPORATION, d/b/a Reelo, James Hyde Wilson, Jr., and James Hyde Wilson, Sr.
No. 23P84.
Supreme Court of North Carolina.
April 30, 1984.
Petree, Stockton, Robinson, Vaughn, Glaze & Maready, Winston-Salem, and Vannoy & Reeves, West Jefferson, for defendants.
Vernon F. Glenn, Morrow & Reavis and Womble, Carlyle, Sandridge & Rice, Winston-Salem, for plaintiffs.
Defendants' petition for discretionary review under G.S. § 7A-31 Denied.